Robinson, J.
(dissenting). This is a habeas corpus case arising under an act for tbe inspection of grain and many other things. Eor tbe buying of wheat that bad not been inspected tbe defendant was arrested as a common criminal, charged with tbe commission of a misdemeanor. He claims that tbe Grading and Inspection Act is unconstitutional; that it is contrary to tbe Constitution of tbe state and the 14th Amendment of tbe Federal Constitution. Tbe act is a long, ill constructed, ungrammatical, multifarious, hodgepodge document. It *670was senate bill 314 [Laws 1917, chap. 56]. Without any consideration the bill was rushed through toward the close of the last session of the legislature. It was not read at length as required by the Constitution.
Sec. 63. Every bill shall be read three several times, and the first and third readings shall be at length.
Sec. 61. No bill shall embrace more than one subject, which shall be expressed in its title.
The title when subdivided into its leading parts or subjects is as follows:
(1) An act creating a uniform state grade for wheat, oats, barley, fiax, and other grains.
(2) An act creating the office of state inspector of grades, weights, and measures.
(3) An act providing state aid for marketing facilities and the establishment of state-owned marketing places.
(4) An act providing for the inspection of licensed warehouses by competent accountants, authorizing the employment of accountants and making an appropriation therefor, and providing penalties for the violation of the act.
So far as material to the case, the act is in effect:
The Railroad Commissioners may appoint an inspector of grades, weights, and measures from the faculty of the Agricultural College, and the inspector shall proceed at once to define and establish proper grades and weights for grain. lie may appoint deputies at any town or place where grains are to be marketed, and if the town or community shall, at-its own expense, provide a suitable building and scales for housing the deputy, the upkeep of the building and scales shall be borne by the state. The Commissioners may appoint any number of inspectors they may deem necessary. They may establish central markets, either within or without the state, and install deputies in charge of the same and fix the charges for their services. They shall also establish uniform fees for grading, weighing, inspecting, and selling, and fix the salary and compensation to be paid deputies and employees. The inspector shall charge a fee of $10 for every license issued to a deputy.
Obviously the subject of the act is not expressed in its title, and it does contain more than one subject. As shown by its title, the *671leading purpose of the act is to establish a uniform state grade for ivheat,. oats, and other grains, and yet the act nowhere creates or attempts i» create a uniform state grade or any grade whatever. It merely undertakes to delegate the power of creating such a grade and the power of doing numerous other things which have no necessary connection. That is all clear and manifest. The leading subject of the act is to create a uniform state grade. This,. the act does not attempt to do.
In the majority opinion it is said the title does not contain more than one subject, and that the subject of the act is the marketing of agricultural products. But that is obviously untrue. The subject as. expressed in the title of the act is not the marketing of agricultural products, and if we may amend the title by a reference to the body of the act, contrary to the decision of this court in Turnquist v. Cass County Drain Comrs. 11 N. D. 514, 92 N. W. 852, we may as well say it should be entitled thus: “An Act to Create a Huge Grafting System and to Deny Farmers the Bight to Sell their Grains without Paying to Some Inspector an Unknown and Unlimited Graft on Each and Every Load.” As there can be no sale without a purchaser, the denial of the right to purchase is a denial of the right to sell. The graft is such a sum as may be fixed by the chief inspector and his deputies without consulting any seller of grain. It may be fixed at 10 cents or $1 on each load of grain. The inspector is given the discretion, and it is not subject to review by the courts.
'In marketing a load of grain, the farmer has no time to adjust the graft. He must pay whatever is demanded, though it be a gross imposition. The act gives him no protection. The rates are to be fixed by those who profit by the graft. The farmer who hauls his grain to market may have to haul it home again, as he has no guaranty of finding a deputy inspector.
The first section of the penal clause reads thus: “It shall be unlawful for any person operating a public warehouse to purchase, weigh, grade or inspect grain or seed who is not licensed as deputy inspector, provided that any person without a license may buy any article that has been graded, weighed and inspected by a deputy state inspector.” The right to purchase without inspection is not forbidden only to: “Any person operating a public warehouse.”
But as the act does purport to give the Commissioners and the *672inspector a legislative power, they declare that it is unlawful for a track buyer to purchase grain without inspection by a deputy, and thus the track buyer is put out of business, unless he can purchase a license as a deputy inspector. That does away with competition which has been of great value to the sellers of grain. The deputy inspector and weigher must have scales to weigh. In all grain elevators the weighing scales are on the main floor, which is from 5 to 6 feet above the level of the ground, to give place for a grain pit under the floor. The farmer drives his load onto and off the main floor by going up and then down an incline of about 15 per cent. When the load and wagon are weighed, the grain is dumped into the pit under the main floor and the wagon is weighed, and the difference gives the net weight. No man drives a load of grain up and down the inclined plane, sells it to a track buyer, and then drives up and down the plane to have his wagon ■weighed. If he should undertake to do it, he might be forced to wait an hour for every weighing. And in driving his loaded wagon down the inclined plane he might find it very dangerous. The track buyer must go out of business if he cannot weigh on scales of his own, or city scales, or on some private scales.
The grower of grain is not a chump or a dolt. In grain matters he floes not need a guardian. He may have scales of his own; he may weigh on the scales of a neighbor. He may weigh his grain by measuring it in the wagon box. He may ascertain the proper dockage by measuring and weighing and cleaning a bushel of grain. When a man lives by growing and handling grain, he soon leams how 'to grade it, to measure it, and to weigh it; but how may he sell his grain if the law makes it a crime to purchase it?
Now, under the plain words of the state Constitution, every person has a right to acquire and dispose of property, and to pursue and obtain safety and happiness. He has a right to buy and sell grain without paying a graft to anyone. The graft of the inspection and weighing of a load of grain may be 10 cents or it may be $1. The act does not limit the amount which may be fixed and demanded. The constitutional validity of the statute is to be determined by what may be done under it by the worst set of grafters.
Defendant claims the benefit of the 14th Amendment of the Federal Constitution. It declares no state shall make or enforce any law which *673shall abridge the privileges or immunities of the citizens of the United States; nor shall any state deprive any person of life, liberty, or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the law.
This great Amendment has been given a liberal construction. In a recent case the United States Supreme Court held void an initiative measure adopted by the people of the state of Washington. The design of the measure was to put out of business all persons conducting an employment agency. The court cited with approval former decisions holding that the liberty mentioned in the amendment means not only the right of the citizen to be free from the mere physical restraint of his person, but the term is deemed to embrace the right of the citizen to be free in the enjoyment of all his faculties; to be free to use them in all lawful ways; to live and work when he will and to earn his livelihood by any lawful calling; to pursue any livelihood or avocation, and for that purpose to enter into all contracts which may be proper and essential to his carrying out to a successful conclusions the purposes above mentioned.
The right of a person to make fair and honest contracts of sale or purchase cannot be legally hampered by any arbitrary actions of third parties. The legislature may not delegate to a third party the right to fix the terms and conditions on which a farmer may sell or buy a load of grain.
So far as the act provides for the state aiding and mixing into private grain business, it is in conflict with this section of the Constitution:
“Section 185. Neither the state nor any county, city, township, town, school district or any other political subdivision shall loan or give its credit or make donations to or in aid of any individual, association or corporation, except for necessary support of the poor.”
For these several reasons the act in question is clearly void.
*635Note. — The note in 18 L.R.A.(N.S.) 713, on power of legislature to delegate to commission the right to fix rates to be charged by public service corporation, referred to in the opinion above, is brought down in 32 L.R.A. (N.S.) 649.